DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.  Therefore, claims 1, 2, 5, 6 and 8-13 are pending for consideration following applicant’s amendment filed 7/26/2021.
Allowable Subject Matter
Claims 1, 2, 5, 6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the combination of limitations set forth in independent claims 1 and 8.  Kearney (US Patent 4270560) teaches a method of transporting a fluid through a connecting piece 15 with an excess pressure relief component 46.  Kearney further teaches the excess pressure relief component 46 has an axial inner end (lower end of 46 as shown in Figure 2 in the same manner as achieved by applicant) and is spaced a distance from an axial inner end of a discharge line (i.e. the lower, axial inner end of 46 is spaced a distance from the lower, axial inner end of discharge line 18, 20
However, Kearney does not disclose the method of transporting the fluid comprises transporting a viscous fluid through a heat exchanger line and further does not disclose mixing a fluid flow in a region of the excess pressure relief component using a single mixing component including at least six mixing elements disposed in an interior of the connecting piece, wherein at least two of said six mixing elements cross each other (or a plurality of criss-crossing mixing elements disposed in the interior of the connecting piece as recited in claim 8).  
Zikeli et al. (US Patent 5890504) does teach a method of transporting a fluid with a bursting disc 13 comprises transporting a viscous fluid (cellulose; col. 1, lines 13-17) through a heat exchanger line (jacket 10 is provided for a heating medium, thereby forming a heat exchanger line with the main conduit as shown in the figure).  However, Zikeli fails to teach mixing the fluid flow in a region of the excess pressure relief component as claimed.  Davis et al. (US patent 5971603) teaches mixing a fluid flow using a single mixing component as claimed, however Davis fails to teach an excess pressure release component or heat exchanger line as claimed.  Therefore, it is not seen to have been obvious to one of ordinary skill in the art before the invention was made to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753